DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/22 has been entered. Currently, claims 1-12 are pending.

Response to Arguments

Applicant's arguments filed 7/12/22 have been fully considered but they are not persuasive. 
The applicant asserts the proposed combination of Yasui (US 2017/0251124) and Kang (US 9,459,822) fails to disclose at least the feature of "wherein the status of the image processing apparatus displayed on the function selection screen is determined based on both the status information relevant to the U.S. Patent Application No.: 17/098,336Attorney Ref. No.: 6010-0024Page 10first function and the status information relevant to the second function, wherein in the first display processing, the status of the image processing apparatus displayed on the function selection screen is displayed as icons on the function selection screen," as recited in amended claims 1 and 12. The Examiner respectfully disagrees as the combination of Yasui and Kang does disclose the above mentioned features. Particularly, Kang discloses a function selection screen, as shown in Figs. 3-6, displaying status information of the selected MFP, i.e. “Ready” or “Error” state, ink levels, paper tray information, and network information, such as IP address, location, and MAC address. All of this status information can relate to the first function and/or the second function. The “Ready” or “Error” state can relate to any of the functions available for selection whether it is print, scan, and/or fax functions. The ink levels and paper tray information can relate to print and/or fax, the network information can relate to print, scan, or fax functions. The status information is displayed as icons, for example the MFP representation with a “Ready” or “Error” designation, or the “Information” or “Input Tray” icons. As such, Kang discloses displaying status information that is relevant to a first function or a second function. Therefore, the combination of Yasui and Kang discloses "wherein the status of the image processing apparatus displayed on the function selection screen is determined based on both the status information relevant to the U.S. Patent Application No.: 17/098,336Attorney Ref. No.: 6010-0024Page 10first function and the status information relevant to the second function, wherein in the first display processing, the status of the image processing apparatus displayed on the function selection screen is displayed as icons on the function selection screen," as recited in amended claims 1 and 12.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yasui (US 2017/0251124) in view of Kang et al. (US 9,459,822).
Regarding claim 1, Yasui discloses a non-transitory computer-readable storage medium storing a control program readable by a computer of an information processing device, the information processing device including a display, an operation unit, and a communication unit and capable of 5performing communication with an image processing apparatus via the communication unit, and the control program, when executed by the computer, causing the information processing device to perform: 
acquiring status information indicative of a status of the image processing apparatus via the communication unit (see Fig. 7B and paras 39 and 59-61, status information of an image processing apparatus 10 is displayed on terminal apparatus 50); 
10determining which function of functions of the image processing apparatus is selected (see Fig. 7A and paras 57-58 and 62, a user can select a print, copy, scan, or fax function); 
performing first display processing in a case where it is determined that none of the functions of the image processing apparatus is selected, the first display processing including displaying, on the display, a status of the image processing apparatus which is 15based on the acquired status information (see paras 60-61, a user can select a status icon 115 to display the status information of a selected image processing apparatus 10 without selecting a function); and 
performing second display processing in a case where it is determined that any one of the functions of the image processing apparatus is selected, the second display processing including: displaying, on the display, a status of the image processing apparatus which is based on a status information included in the acquired status information and relevant to a 20first function that is the selected function; and limiting display, on the display, of a status of the image processing apparatus which is based on a status information included in the acquired status information and relevant to a second function that is a function not selected (see Figs. 8-12 and paras 62-72, 83, 99-103, and 111, after a user selects a function, a more detailed display is provided to the user relating to parameters to be set and the availability of certain consumables, the other functions are no longer displayed and the associated statues of the functions are no longer displayed while displaying the selected function and status information).
Yasui does not disclose expressly wherein in the first display processing, a function selection screen for receiving a selection operation for selecting each of the functions of the image processing apparatus throughU.S. Patent Application No.: 17/098,336 Attorney Ref. No.: 6010-0024Page 3the operation unit is displayed on the display, and the status of the image processing apparatus is displayed on the function selection screen on the display, and wherein the status of the image processing apparatus displayed on the function selection screen is determined based on both the status information relevant to the first function and the status information relevant to the second function, and wherein in the first display processing, the status of the image processing apparatus displayed on the function selection screen is displayed as icons on the function selection screen.
Kang discloses wherein in the first display processing, a function selection screen for receiving a selection operation for selecting each of the functions of the image processing apparatus throughU.S. Patent Application No.: 17/098,336 Attorney Ref. No.: 6010-0024Page 3the operation unit is displayed on the display, and the status of the image processing apparatus is displayed on the function selection screen on the display, and wherein the status of the image processing apparatus displayed on the function selection screen is determined based on both the status information relevant to the first function and the status information relevant to the second function, and wherein in the first display processing, the status of the image processing apparatus displayed on the function selection screen is displayed as icons on the function selection screen (see Figs. 5A, 5B, and 5E, col 7 lines 17-35, col 8 lines 21-38 and 62-66, col 9 line 62-col 10 line 18, and col 15 line 63-col 16 line 6, a mobile terminal 100 is connected to MFP 200 and obtains status information from MFP 200 and displays the status information on a screen of the mobile terminal 100, a function selection screen can be displayed that includes status information of the MFP 200, such as ready or error, toner levels, and tray information, status information of the selected MFP is displayed, i.e. “Ready” or “Error” state, ink levels, paper tray information, and network information, such as IP address, location, and MAC address, all of this status information can relate to the first function and/or the second function, the “Ready” or “Error” state can relate to any of the functions available for selection whether it is print, scan, and/or fax functions, the ink levels and paper tray information can relate to print and/or fax, the network information can relate to print, scan, or fax functions, the status information is displayed as icons, for example the MFP representation with a “Ready” or “Error” designation, or the “Information” or “Input Tray” icons).
Regarding claim 12, Yasui discloses an information processing device comprising: 
a display (see Fig. 1 and paras 44-46, display 53); 
10an operation unit (see Fig. 1 and para 46, operation interface 54); 
a communication unit via which the information processing device is capable of performing communication with an image processing apparatus (see Fig. 1 and para 44, communication interface 55 of the mobile terminal 50 performs communication with the image processing apparatus 10); and 
a controller configured to: 
acquire status information indicative of a status of the image processing 15apparatus via the communication unit (see Fig. 7B and paras 39 and 59-61, status information of an image processing apparatus 10 is displayed on terminal apparatus 50); 
determine which function of functions of the image processing apparatus is selected (see Fig. 7A and paras 57-58 and 62, a user can select a print, copy, scan, or fax function); 
perform first display processing in a case where it is determined that none of the functions of the image processing apparatus is selected, the first display 20processing including displaying, on the display, a status of the image processing apparatus which is based on the acquired status information (see paras 60-61, a user can select a status icon 115 to display the status information of a selected image processing apparatus 10 without selecting a function); and 
perform second display processing in a case where it is determined that any one of the functions of the image processing apparatus is selected, the second display processing including: displaying, on the display, a status of the image processing apparatus 25which is based on a status information included in the acquired status information and relevant to a first function that is the selected function; and limiting display, on the display, of a status of the image processing apparatus which is based on a status information included in the acquired status information and relevant to a second function that is a function not selected (see Figs. 8-12 and paras 62-72, 83, 99-103, and 111, after a user selects a function, a more detailed display is provided to the user  relating to parameters to be set and the availability of certain consumables, the other functions are no longer displayed and the associated statues of the functions are no longer displayed while displaying the selected function and status information).
Yasui does not disclose expressly wherein in the first display processing, a function selection screen for receiving a selection operation for selecting each of the functions of the image processing apparatus throughU.S. Patent Application No.: 17/098,336Attorney Ref. No.: 6010-0024 Page 7the operation unit is displayed on the display, and the status of the image processing apparatus is displayed on the function selection screen on the display, and wherein the status of the image processing apparatus displayed on the function selection screen is determined based on both the status information relevant to the first function and the status information relevant to the second function, and wherein in the first display processing, the status of the image processing apparatus displayed on the function selection screen is displayed as icons on the function selection screen.
Kang discloses wherein in the first display processing, a function selection screen for receiving a selection operation for selecting each of the functions of the image processing apparatus throughU.S. Patent Application No.: 17/098,336Attorney Ref. No.: 6010-0024 Page 7the operation unit is displayed on the display, and the status of the image processing apparatus is displayed on the function selection screen on the display, and wherein the status of the image processing apparatus displayed on the function selection screen is determined based on both the status information relevant to the first function and the status information relevant to the second function, and wherein in the first display processing, the status of the image processing apparatus displayed on the function selection screen is displayed as icons on the function selection screen (see Figs. 5A, 5B, and 5E, col 7 lines 17-35, col 8 lines 21-38 and 62-66, col 9 line 62-col 10 line 18, and col 15 line 63-col 16 line 6, a mobile terminal 100 is connected to MFP 200 and obtains status information from MFP 200 and displays the status information on a screen of the mobile terminal 100, a function selection screen can be displayed that includes status information of the MFP 200, such as ready or error, toner levels, and tray information, status information of the selected MFP is displayed, i.e. “Ready” or “Error” state, ink levels, paper tray information, and network information, such as IP address, location, and MAC address, all of this status information can relate to the first function and/or the second function, the “Ready” or “Error” state can relate to any of the functions available for selection whether it is print, scan, and/or fax functions, the ink levels and paper tray information can relate to print and/or fax, the network information can relate to print, scan, or fax functions, the status information is displayed as icons, for example the MFP representation with a “Ready” or “Error” designation, or the “Information” or “Input Tray” icons).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the single display screen displaying both function information and status information, as described by Kang, with the system of Yasui.
The suggestion/motivation for doing so would have been to provide easily managed information and settings of a MFP (Kang col 16 lines 5-6).
Therefore, it would have been obvious to combine Kang with Yasui to obtain the invention as specified in claims 1 and 12.

Regarding claim 2, Yasui further discloses wherein the functions of the image processing apparatus include: an input function of inputting an image; an output function of outputting an image; and an input and output function of outputting an image input by the input function by the output function (see Fig. 7A and para 58, a user can select a print, copy, scan, or fax function), and 
wherein in the second display processing, in a case where the input and output function is the first function, a status information included in the acquired status information 30and relevant to the input function and a status information included in the acquired status information and relevant to the output function are selected, and the status of the image processing apparatus is displayed based on each of the selected status information (see para 62, after a user selects a function, a more detailed display is provided to the user relating to parameters to be set and the availability of certain consumables).  
Regarding claim 3, Yasui further discloses wherein the control program, when executed by the computer, causes the information processing device to further perform: perform setting to the first function based on an operation received by 5the operation unit, and wherein in the first display processing, a content of the status of the image processing apparatus that is displayed on the display is changed in accordance with the setting (see Figs. 8-9 and paras 62-72, a user can select a status icon 115 to display the status information of a selected image processing apparatus 10 and can select a device icon 116 to change the image processing apparatus to be selected).  
Regarding claim 104, Yasui further discloses wherein the information processing device further comprises: 
a memory in which an external program for causing the computer to execute an external function that is a predetermined function is stored (see Fig. 1 and paras 44 and 57, memory 62 stores a terminal program 65 that executes status display processing), 
wherein the computer is capable of activating the control program under execution 15of the external program (see para 57, terminal program 65 executes status display processing), and 
wherein in the second display processing, in a case where the computer activates the control program in response to an instruction of the external program, the status of the image processing apparatus is displayed by using a function selected by the external program as the first function (see paras 60-61, after a user selects a function, a more detailed display is provided to the user relating to parameters to be set and the availability of certain consumables).  
Regarding claim 5, Yasui further discloses wherein in the second display processing, an instruction receiving screen for receiving an instruction to the first function selected from each of the functions of the image processing apparatus displayed on the function selection screen is displayed on the display, and the status of the image processing apparatus relevant to the first function is displayed on 30the instruction receiving screen on the display (see Figs. 8-12 and paras 62-72, 83, 99-103, and 111, after a user selects a function, a more detailed display is provided to the user relating to parameters to be set and the availability of certain consumables, the other functions are no longer displayed and the associated statues of the functions are no longer displayed while displaying the selected function and status information).  
Regarding claim 6, Yasui further discloses wherein in the first display processing, statuses of the image processing apparatus23 relevant to all functions that can be selected on the function selection screen are displayed as icons on the function selection screen (see Fig. 7 and paras 58 and 60-61, a user can select a status icon 115 to display the status information of a selected image processing apparatus 10), 
wherein in the second display processing, a status of the image processing apparatus relevant to the first function is displayed as an icon on the instruction receiving 5screen (see Figs. 7-12 and paras 62-72, after a user selects a function, a more detailed display is provided to the user relating to parameters to be set and the availability of certain consumables), and 
wherein the control program, when executed by the computer, causes the information processing device to further perform: displaying a detailed display screen indicative of details of the status of the image processing apparatus on the display in a case where the icon is operated on the 10function selection screen or the icon is operated on the instruction receiving screen based on an operation received by the operation unit (see Figs. 7-12 and paras 62-72, after a user selects a function, a more detailed display is provided to the user relating to parameters to be set and the availability of certain consumables).  
Regarding claim 7, Yasui further discloses wherein in the second display processing, the status of the image processing 15apparatus relevant to the second function is not displayed on the instruction receiving screen (see para 62, after a user selects a function, a more detailed display is provided to the user relating to parameters to be set and the availability of certain consumables, the other functions are no longer displayed and the associated statues of the functions are no longer displayed while displaying the selected function and status information).  
Regarding claim 8, Yasui further discloses wherein in the second display processing, a display manner of the icon that is displayed on the instruction receiving screen is changed based on the status information 20included in the acquired status information and relevant to the second function (see Figs. 7-9 and paras 62-72, a user can change a setting, such as a color setting).  
Regarding claim 3010, Yasui further discloses wherein in the acquiring of the status information, whether the status information can be acquired from the image processing apparatus is determined, and in a case where it is determined that the status information can be acquired from the image processing24 apparatus, the status information is acquired from the image processing apparatus (see paras 39, 60-61, and 99-102, mobile terminal 50 requests the status of an image processing apparatus 10 and receives status information in return).  
Regarding claim 11, Yasui further discloses wherein in the acquiring of the status information, the status information is not 5acquired from the image processing apparatus while communication relating to the first function is performed with the image processing apparatus via the communication unit (see paras 61 and 102, status information is only displayed after a status icon 115 is selected, after a function is selected a pop-up window related to settings is displayed).

Allowable Subject Matter

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/Primary Examiner, Art Unit 2677